Citation Nr: 1411618	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

In August 2012, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss disability was manifested by Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear in September 2011; and Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear in August 2012.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected bilateral hearing loss disability arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to the duty to assist, the Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 C.F.R. § 3.159 (c)(2).  A June 2012 RO contact report reflects that the Veteran is receiving benefits from the Social Security Administration (SSA) based on retirement and not for medical reasons; thus, it is not necessary to obtain his SSA records in this case.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Adequate VA examinations in connection with the Veteran's claim were conducted in September 2011 and August 2012, and the reports of these examinations have been obtained.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Concerning this, the VA audiology examination reports include sufficient detail as to the current severity of the Veteran's bilateral hearing loss, including information concerning the functional impact of this disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's bilateral hearing loss.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  During the hearing, the Veteran and his representative indicated that the Veteran underwent both VA and private hearing tests in August 2012 and submitted the reports of the hearing tests results with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  Otherwise, no further evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for bilateral hearing loss was granted in the October 2011 rating decision on appeal, and a noncompensable initial rating was assigned effective June 18, 2011.  As such, the rating period for consideration is from June 18, 2011.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Veteran was initially provided a VA audiology examination in September 2011.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
90
85
LEFT
5
55
85
90

The speech recognition score, using Maryland CNC word list, were 92 percent in the right ear and 80 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  Concerning this, the Veteran reported trouble hearing sharp sounds and trouble with women's and children's voices and that he had more difficulty hearing in background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran was provided a VA audiology examination in May 2012.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
90
85
LEFT
5
55
85
90

The speech recognition scores were 92 percent in the right ear and 80 percent in the left ear.  However, there is no indication that these scores were obtained using Maryland CNC word list.

The Veteran submitted a report of a private audiology examination conducted in August 2012.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
90
100
LEFT
25
65
90
100

The speech recognition scores were 80 percent in the right ear and 72 percent in the left ear.  However, there is no indication that these scores were obtained using Maryland CNC word list.

The Veteran also submitted a report of a VA audiology examination conducted in August 2012.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
90
90
LEFT
15
60
85
95

The speech recognition scores, using Maryland CNC word list, were 84 percent in the right ear and 80 percent in the left ear.  

At the August 2012 Board hearing, the Veteran testified that he experienced difficulty communicating and hearing conversation, especially in meetings, in crowds, and with background noise.  He constantly had to ask people to repeat what they said.  He could not hear high-pitched sounds, such as whistle blowing or birds chirping.  See Martinak, 21 Vet. App.at 455.

Although the Veteran's representative averred at the August 2012 Board hearing that the speech discrimination percentage shown in the August 2012 private audiology examination was obtained using Marlyand CNC word list, there is no such indication in the actual report.  The representative does not contend that he accompanied the Veteran at the August 2012 private evaluation and gave no reasons for his belief that the Maryland CNC word list was used at the private evaluation.  Thus, the Board finds that there is no basis established for such assertion.  The May 2012 VA audiology examination report also did not indicate whether the speech discrimination percentage was obtained by utilizing the Maryland CNC word list.  As such, those findings are not useful for rating purposes.

The September 2011 VA audiological examination revealed a right ear pure tone threshold average of 50 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 59 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 92 percent in the right ear and 80 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the September 2011 audiological evaluation to the rating criteria results in Level I in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85 (2013).

The August 2012 VA audiological examination revealed a right ear pure tone threshold average of 55 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 64 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 84 percent in the right ear and 80 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the August 2012 audiological evaluation to the rating criteria results in Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

As such, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b) (2013).  However, none of the examination results dated during the entire appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) or (b) do not apply.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worst, Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  While the Board recognizes the Veteran's assertions that he experiences difficulty communicating and hearing conversation, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations, and there is no indication of marked interference with employment due to his bilateral hearing loss.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  The Board acknowledges that the September  2011 VA examiner noted that the Veteran's bilateral hearing loss disability impacted the ordinary conditions of daily life, including the Veteran's ability to work, due to difficulty hearing sharp and high-pitched sounds and difficulty hearing with background noise.  However, these findings do not demonstrate that the Veteran's bilateral hearing loss disability alone, regardless of his age, prevents him from securing and following substantially gainful employment.  At the August 2012 Board hearing, the Veteran reported that although he retired he was currently working part-time as a hospice chaplain despite his difficulty hearing people.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's bilateral hearing loss disability, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


